Citation Nr: 0201107	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  00-01022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi




THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.




REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs





INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.  
This case comes to the Board of Veterans' Appeals from an 
October 1999 RO decision which denied service connection for 
PTSD and bilateral hearing loss.  These are the only issues 
on appeal at this time.

In a June 2001 statement, the veteran raised a claim for 
service connection for diabetes mellitus based on Agent 
Orange exposure during service in Vietnam.  This issue has 
not been adjudicated by the RO, and the Board refers the 
matter to the RO for appropriate action.


REMAND

With his January 2000 substantive appeal, the veteran 
requested a hearing before an RO Hearing Officer.  The RO did 
not schedule the veteran for such a hearing, and it should do 
so.  38 C.F.R. § 3.103(c) (2001).  

Also with his substantive appeal, the veteran requested a 
hearing before a Board member visiting the RO (i.e., a Travel 
Board hearing).  A Travel Board hearing was scheduled for 
July 2001.  However, a couple of days before the hearing the 
veteran called and said he could not attend due to an 
infection and transportation problems, and he requested that 
the hearing be rescheduled.  Under the circumstances of this 
case, the Board believes the veteran should be rescheduled 
for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a hearing before an RO Hearing 
Officer with respect to the appeal for 
service connection for PTSD and bilateral 
hearing loss.  After the RO hearing and 
any indicated development, the RO should 
review the claims on appeal.

2.  If the RO does not grant the claims 
following the RO hearing, the veteran 
should again be scheduled for a Travel 
Board hearing.  After the Travel Board 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


